Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 1/24/2018. It is noted, however, that applicant has not filed a certified copy of the JP- 2018002152 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, 5, 6, 11, 12, 13, 14, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190283179A1 KAKIZAKI (hereinafter “KAKIZAKI”) in view of US10017410B2 Hosseini (hereinafter “Hosseini”). 
Regarding claim 1, KAKIZAKI teaches, except where struck through, A laser processing method of performing laser processing on a transparent material that is transparent to ultraviolet light  (abstract; par. 81 and par. 134) by using a laser processing system (laser processing system 2) including a laser apparatus (laser device 3A) configured to output a pulse laser beam that is the ultraviolet light (par. 105 teaches and ArF laser in the ultraviolet spectrum), a transfer mask (variable slit 75) provided with a transfer pattern through which the pulse laser beam passes (par. 259 teaches a plurality of holes which is a pattern), and a transfer optical system (transfer lens 76 and par. 258) configured to transfer a transfer image formed when the pulse laser beam passes through the transfer pattern and having a shape in accordance with the transfer pattern (par. 258 to 260), the laser processing method comprising: A. a positioning step of performing relative positioning of a transfer position of the transfer image transferred by the transfer optical system and the transparent material in an optical axis direction of the pulse laser beam (par. 78 to 79, par. 87, par. 97, par. 142, and 181, and 182 teaches the use of an XYZ stage to position workpiece 41) (par. 137 to 140 teach the controlling of fluence through laser processing control unit 32A) of allowing irradiation with the pulse laser beam when the maximum fluence is determined to be in the predetermined range, the target fluence being an average fluence in a beam section in a direction orthogonal to an optical axis of the pulse laser beam at the transfer position, the maximum fluence being a maximum value among fluences of a plurality of small regions obtained by dividing the beam section on the surface of the transparent material (figs. 5, 14, 18, 28, 29 and 30 show the attenuator 52 being at a direction orthogonal to an optical axis of the pulse laser beam because the beam was turned from the original optical axis; par. 137 to 140 teach the controlling of fluence through laser processing control unit 32A).  KAKIZAKI does not teach so that the transfer position is set at a position inside the transparent material at a predetermined depth AZsf from a surface of the transparent material in the optical axis direction; B. an irradiation condition acquisition step of acquiring irradiation conditions including a target fluence of the pulse laser beam at the transfer position and the depth AZsf; C. a determination step of determining whether a maximum fluence of the pulse laser beam at the surface of - 103 - the transparent material is within a predetermined range based on the irradiation conditions; and D. a control step of allowing irradiation with the pulse laser beam when the maximum fluence is determined to be in the predetermined range, the target fluence being an average fluence in a beam section in a direction orthogonal to an optical axis of the pulse laser beam at the transfer position, the maximum fluence being a maximum value among fluences of a plurality of small regions obtained by dividing the beam section on the surface of the transparent material.  Hosseini teaches, so that the transfer position (primary focal waist 8 and secondary focal waists 50) is set at a position inside the transparent material at a predetermined depth AZsf from a surface of the transparent material in the optical axis direction (column 14 lines 18 to 58 and fig. 13 teach the secondary focal waists being set such that the secondary focal waists within the target material 10); B. an irradiation condition acquisition step of acquiring irradiation conditions including a target fluence of the pulse laser beam at the transfer position and the depth AZsf (column 7 lines 12 to 13; column 11 lines 32 to 67; claims 1 and 4); C. a determination step of determining whether a maximum fluence of the pulse laser beam at the surface of - 103 - the transparent material is within a predetermined range based on the irradiation conditions (column 7 lines 12 to 13; column 11 lines 32 to 67; column 12 lines 19 to 25);.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, to include so that the transfer position is set at a position inside the transparent material at a predetermined depth AZsf from a surface of the transparent material in the optical axis direction; B. an irradiation condition acquisition step of acquiring irradiation conditions including a target fluence of the pulse laser beam at the transfer position and the depth AZsf; C. a determination step of determining whether a maximum fluence of the pulse laser beam at the surface of - 103 - the transparent material is within a predetermined range based on the irradiation conditions, as suggested and taught by Hosseini, for the purpose of providing an advantageous apparatus capable of producing a weakly convergent, multi foci spatial beam profile where the incident fluence at the target material is sufficient to cause Kerr-effect self-focusing and propagation (column 12 lines 21 to 25).


Regarding claim 2, KAKIZAKI in view of Hosseini does not teach, further comprising: E. a warning step of performing warning when the maximum fluence is determined to be out of the predetermined range at the determination step.  It would have been obvious to one of ordinary skill in the art at the time of the invention to interrupt the step S132 of fig. 3 and par. 93 to 94  in the method taught by KAKIZAKI because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of illuminating a warning light or message. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 3, KAKIZAKI does not teach wherein the pulse laser beam has a pulse width of 1 ns to 100 ns and has a beam diameter of 10 m to 150 m inclusive at the transfer position.  Hosseini teaches, wherein the pulse laser beam has a pulse width of 1 ns to 100 ns and has a beam diameter of 10 m to 150 m inclusive at the transfer position (see table “Laser properties” column 16 lines 36 to 63).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, such that wherein the pulse laser beam has a pulse width of 1 ns to 100 ns and has a beam diameter of 10 m to 150 m inclusive at the transfer position, as suggested and taught by Hosseini, for the purpose of providing parameters to accomplish the drilling of uniform orifices in any of a plethora of transparent materials (column 16 lines 34 to 35)

Regarding claim 4, KAKIZAKI does not teach wherein the transparent material is synthetic quartz glass, and the pulse laser beam has a wavelength of 157.6 nm to 248.7 nm.  Hosseini teaches, wherein the transparent material is synthetic quartz glass (column 7 lines 47 to 55), and the pulse laser beam has a wavelength of 157.6 nm to 248.7 nm (see table “Laser properties” column 16 lines 36 to 63).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, such that wherein the transparent material is synthetic quartz glass, and the pulse laser beam has a wavelength of 157.6 nm to 248.7 nm, as suggested and taught by Hosseini, for the purpose of providing parameters to accomplish the drilling of uniform orifices in any of a plethora of transparent materials (column 16 lines 34 to 35)

Regarding claim 5, KAKIZAKI teaches, wherein the pulse laser beam is an ArF laser beam (par. 64).  

Regarding claim 6, Hosseini teaches, wherein the depth AZsf is within a range from 0 mm to 4 mm inclusive.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, such that wherein the depth AZsf is within a range from 0 mm to 4 mm inclusive (see table “Laser properties” column 16 lines 36 to 63 for max orifice depth, therefore it is obvious to choose a depth within the 0mm depth to the max orifice depth), as suggested and taught by Hosseini, for the purpose of providing parameters to accomplish the drilling of uniform orifices in any of a plethora of transparent materials (column 16 lines 34 to 35).

Regarding claim 11, KAKIZAKI teaches, except where struck through, A laser processing method of performing laser processing on a transparent material that is transparent to ultraviolet light (abstract; par. 81 and par. 134) by using a laser processing system (laser processing system 2) including a laser apparatus (laser device 3A) configured to output a pulse- 105 - laser beam that is the ultraviolet light (par. 105 teaches and ArF laser in the ultraviolet spectrum) and a condensation optical system (condensing lens 36d) configured to condense the pulse laser beam (par. 80), the laser processing method comprising:(par. 137 to 140 teach the controlling of fluence through laser processing control unit 32A) of allowing irradiation with the pulse laser beam when the maximum fluence is determined to be in the predetermined range, the target fluence being an average fluence in a beam section in a direction orthogonal to an optical axis of the pulse laser beam at the beam waist position, the maximum fluence being a maximum value among fluences of a plurality of small regions obtained by dividing the beam section on the surface of the transparent material (figs. 5, 14, 18, 28, 29 and 30 show the attenuator 52 being at a direction orthogonal to an optical axis of the pulse laser beam because the beam was turned from the original optical axis; par. 137 to 140 teach the controlling of fluence through laser processing control unit 32A).  KAKIZAKI does not teach  A. a positioning step of performing relative positioning of a beam waist position of the pulse laser beam (primary focal waist 8 and secondary focal waists 50) and the transparent material in an optical axis direction of the pulse laser beam so that the beam waist position is set at a position inside the transparent material at a predetermined depth AZsfw from a surface of the transparent material in the optical axis direction (column 14 lines 18 to 58 and fig. 13 teach the secondary focal waists being set such that the secondary focal waists within the target material 10); B. an irradiation condition acquisition step of acquiring irradiation conditions including a target fluence of the pulse laser beam at the beam waist position and the depth AZsf (column 7 lines 12 to 13; column 11 lines 32 to 67; claims 1 and 4); C. a determination step of determining whether a maximum fluence of the pulse laser beam at the surface of the transparent material is within a predetermined range based on the irradiation conditions (column 7 lines 12 to 13; column 11 lines 32 to 67; column 12 lines 19 to 25).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, to include A. a positioning step of performing relative positioning of a beam waist position of the pulse laser beam and the transparent material in an optical axis direction of the pulse laser beam so that the beam waist position is set at a position inside the transparent material at a predetermined depth AZsfw from a surface of the transparent material in the optical axis direction; B. an irradiation condition acquisition step of acquiring irradiation conditions including a target fluence of the pulse laser beam at the beam waist position and the depth AZsf; C. a determination step of determining whether a maximum fluence of the pulse laser beam at the surface of the transparent material is within a predetermined range based on the irradiation conditions; as suggested and taught by Hosseini, for the purpose of providing an advantageous apparatus capable of producing a weakly convergent, multi foci spatial beam profile where the incident fluence at the target material is sufficient to cause Kerr-effect self-focusing and propagation (column 12 lines 21 to 25).


Regarding claim 12, KAKIZAKI in view of Hosseini does not teach, further comprising: E. a warning step of performing warning when the maximum fluence is determined to be out of the predetermined range at the determination step.  It would have been obvious to one of ordinary skill in the art at the time of the invention to interrupt the step S132 of fig. 3 and par. 93 to 94  in the method taught by KAKIZAKI because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of illuminating a warning light. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 13, KAKIZAKI does not teach wherein the pulse laser beam has a pulse width of 1 ns to 100 ns and has a beam diameter of 10 m to 150 [m inclusive at the beam waist position.  Hosseini teaches, wherein the pulse laser beam has a pulse width of 1 ns to 100 ns and has a beam diameter of 10 m to 150 [m inclusive at the beam waist position (see table “Laser properties” column 16 lines 36 to 63).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, such that wherein the pulse laser beam has a pulse width of 1 ns to 100 ns and has a beam diameter of 10 m to 150 [m inclusive at the beam waist position, as suggested and taught by Hosseini, for the purpose of providing parameters to accomplish the drilling of uniform orifices in any of a plethora of transparent materials (column 16 lines 34 to 35)

Regarding claim 14, KAKIZAKI does not teach wherein the transparent material is synthetic quartz glass, and the pulse laser beam has a wavelength of 157.6 nm to 248.7 nm.  Hosseini teaches, wherein the transparent material is synthetic quartz glass (column 7 lines 47 to 55), and the pulse laser beam has a wavelength of 157.6 nm to 248.7 nm (see table “Laser properties” column 16 lines 36 to 63).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, such that wherein the transparent material is synthetic quartz glass, and the pulse laser beam has a wavelength of 157.6 nm to 248.7 nm, as suggested and taught by Hosseini, for the purpose of providing parameters to accomplish the drilling of uniform orifices in any of a plethora of transparent materials (column 16 lines 34 to 35)

Regarding claim 15, KAKIZAKI teaches, wherein the pulse laser beam is an ArF laser beam (par. 64).  

Regarding claim 16, Hosseini teaches, wherein the depth AZsf is within a range from 0 mm to 4 mm inclusive.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, such that wherein the depth AZsf is within a range from 0 mm to 4 mm inclusive (see table “Laser properties” column 16 lines 36 to 63 for max orifice depth, therefore it is obvious to choose a depth within the 0mm depth to the max orifice depth), as suggested and taught by Hosseini, for the purpose of providing parameters to accomplish the drilling of uniform orifices in any of a plethora of transparent materials (column 16 lines 34 to 35).

Regarding claim 20, KAKIZAKI teaches, except where struck through, A laser processing system configured to perform laser processing by irradiating a transparent material that is transparent to ultraviolet light (abstract; par. 81 and par. 134)  with a pulse laser beam that is the ultraviolet light (par. 64), the laser processing system comprising: A. a laser apparatus (laser device 3) configured to output a pulse laser beam (par. 64; par. 105 teaches and ArF laser in the ultraviolet spectrum); B. a transfer mask (variable slit 75) provided with a transfer pattern through which the pulse laser beam output from the laser apparatus passes (par. 259 teaches a plurality of holes which is a pattern); C. a transfer optical system (transfer lens 76 and par. 258) configured to transfer, onto the transparent material, a transfer image formed when the pulse laser beam passes through the transfer pattern and having a shape in accordance with the transfer pattern (par. 258 to 260); D. a positioning mechanism configured to perform relative positioning of a transfer position of the transfer image transferred by the transfer optical system and the transparent material in an optical axis direction - 108 - of the pulse laser beam (par. 78 to 79, par. 87, par. 97, par. 142, and 181, and 182 teaches the use of an XYZ stage to position workpiece 41) (control unit 32A) configured to allow irradiation with the pulse laser beam when the maximum fluence is determined to be in the predetermined range (par. 137 to 140 teach the controlling of fluence through laser processing control unit 32A), the target fluence being an average fluence in a beam section in a direction orthogonal to an optical axis of the pulse laser beam at the transfer position, the maximum fluence being a maximum value among fluences of a plurality of small regions obtained by dividing the beam section on the surface of the transparent material (figs. 5, 14, 18, 28, 29 and 30 show the attenuator 52 being at a direction orthogonal to an optical axis of the pulse laser beam because the beam was turned from the original optical axis; par. 137 to 140 teach the controlling of fluence through laser processing control unit 32A).  KAKIZAKI does not teach so that the transfer position is set at a position inside the transparent material at a predetermined depth AZsf from a surface of the transparent material in the optical axis direction; E. an irradiation condition acquisition unit configured to acquire irradiation conditions including a target fluence of the pulse laser beam at the transfer position and the depth AZsf; F. a determination unit configured to determine whether a maximum fluence of the pulse laser beam at the surface of the transparent material is within a predetermined range based on the irradiation conditions; and.  Hosseini teaches, so that the transfer position (primary focal waist 8 and secondary focal waists 50) is set at a position inside the transparent material at a predetermined depth AZsf from a surface of the transparent material in the optical axis direction (column 14 lines 18 to 58 and fig. 13 teach the secondary focal waists being set such that the secondary focal waists within the target material 10); E. an irradiation condition acquisition unit configured to acquire irradiation conditions including a target fluence of the pulse laser beam at the transfer position and the depth AZsf (column 7 lines 12 to 13; column 11 lines 32 to 67; claims 1 and 4); F. a determination unit configured to determine whether a maximum fluence of the pulse laser beam at the surface of the transparent material is within a predetermined range based on the irradiation conditions (column 7 lines 12 to 13; column 11 lines 32 to 67; column 12 lines 19 to 25).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI reference, to include so that the transfer position is set at a position inside the transparent material at a predetermined depth AZsf from a surface of the transparent material in the optical axis direction; E. an irradiation condition acquisition unit configured to acquire irradiation conditions including a target fluence of the pulse laser beam at the transfer position and the depth AZsf; F. a determination unit configured to determine whether a maximum fluence of the pulse laser beam at the surface of the transparent material is within a predetermined range based on the irradiation conditions; and, as suggested and taught by Hosseini, for the purpose of providing an advantageous apparatus capable of producing a weakly convergent, multi foci spatial beam profile where the incident fluence at the target material is sufficient to cause Kerr-effect self-focusing and propagation (column 12 lines 21 to 25).

Claim 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190283179A1 KAKIZAKI (hereinafter “KAKIZAKI”) in view of US10017410B2 Hosseini (hereinafter “Hosseini”) in view of US20170250113A1 VANAGAS (hereinafter “VANAGAS”). 
Regarding claim 7, KAKIZAKI in view of Hosseini do not teach wherein the maximum fluence is 10 J/cm2 to 40 J/cm2 inclusive.  VANAGAS teaches, wherein the maximum fluence is 10 J/cm2 to 40 J/cm2 inclusive (claim 14 and par. 29).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI in view of Hosseini references, such that wherein the maximum fluence is 10 J/cm2 to 40 J/cm2 inclusive, as suggested and taught by VANAGAS, for the purpose of providing the advantage that the convergence zone is formed in such a way that its spatial fluence distribution, where the fluence exceeds the damage threshold of the workpiece material (par. 27).

Regarding claim 8, KAKIZAKI in view of Hosseini in view of VANAGAS disclose the claimed invention except for wherein the target fluence of the pulse laser beam at the transfer position is 5 J/cm2 to 30 J/cm2 inclusive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a fluence and fluence level at a transfer position , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose a fluence level for the purpose such that The convergence zone is formed in such a way that its spatial fluence distribution, where the fluence exceeds the damage threshold of the workpiece material 8 (VANAGAS par. 27) . 

Regarding claim 17, KAKIZAKI in view of Hosseini do not teach wherein the maximum fluence is 10 J/cm2 to 40 J/cm2 inclusive.  VANAGAS teaches, wherein the maximum fluence is 10 J/cm2 to 40 J/cm2 inclusive (claim 14 and par. 29).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the KAKIZAKI in view of Hosseini references, such that wherein the maximum fluence is 10 J/cm2 to 40 J/cm2 inclusive, as suggested and taught by VANAGAS, for the purpose of providing the advantage that the convergence zone is formed in such a way that its spatial fluence distribution, where the fluence exceeds the damage threshold of the workpiece material (par. 27).

Regarding claim 18, KAKIZAKI in view of Hosseini in view of VANAGAS disclose the claimed invention except for wherein the target fluence of the pulse laser beam at the transfer position is 5 J/cm2 to 30 J/cm2 inclusive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a fluence and fluence level at a transfer position , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose a fluence level for the purpose such that The convergence zone is formed in such a way that its spatial fluence distribution, where the fluence exceeds the damage threshold of the workpiece material 8 (VANAGAS par. 27) . 


Claim 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190283179A1 KAKIZAKI (hereinafter “KAKIZAKI”) in view of US10017410B2 Hosseini (hereinafter “Hosseini”) in view of JP2006297478-A KAWAGUCHI (hereinafter “KAWAGUCHI”). 

Regarding claim 9, KAKIZAKI in view of Hosseini do not teach herein a number of irradiation pulses of the pulse laser beam is 5,000 or larger.  KAWAGUCHI teaches herein a number of irradiation pulses of the pulse laser beam is 5,000 or larger (par. 86 teaches 25,000 which is in the range of the instant application).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose number of irradiation pulses of the pulse laser beam is 5,000 or larger, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose a number of pulses  for the purpose of enables extremely accurate fine processing (par. 86).
  
Regarding claim 10, KAKIZAKI in view of Hosseini do not teach wherein the number of irradiation pulses is 20,000 or smaller.  KAWAGUCHI teaches wherein the number of irradiation pulses is 20,000 or smaller (par. 86 teaches 25,000 which is greater the range of pulses of the instant application and KAWAGUCHI encompasses the range pulses of the instant application).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose wherein the number of irradiation pulses is 20,000 or smaller, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose a number of pulses  for the purpose of enables extremely accurate fine processing (par. 86).


Regarding claim 19, KAKIZAKI in view of Hosseini do not teach herein a number of irradiation pulses of the pulse laser beam is 5,000 or larger.  KAWAGUCHI teaches herein a number of irradiation pulses of the pulse laser beam is 5,000 or larger (par. 86 teaches 25,000 which is in the range of the instant application).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose number of irradiation pulses of the pulse laser beam is 5,000 or larger, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to choose a number of pulses  for the purpose of enables extremely accurate fine processing (par. 86).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763